DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s arguments and amendments dated 2/16/22 have been received and entered in the application. 
Claims 1-9, 12-20 are currently pending and examined on the merits. 
Claims 1, 8-9, 12, and 14 are currently amended. 
Claims 16-20 are newly added. 
Withdrawn Objections & Rejections
	
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.
Claim Objections
Claims 1 and 16-20 are objected to because of the following informalities. Appropriate correction is required.
Claims 16-17 appear to contain a typographical error and should read “at least one of the following
Claims 18-191 appear to contain a typographical error and should read “seeded with the alveolar type II epithelial cells[[,]] at a seeding density of “.
Claim 20 appears to contain a typographical error and should read “on top of the alveolar type II epithelial cells 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the limitation “allowing possible migration of the dendritic-like cells”. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if the dendritic-like cells do not migrate? 
Claim 2 contains the limitations “differentiated with PMA (Phorbol-12-myristate-13-acetate) or with 1,25-dihydroxyvitamin D3, differentiated with PMA”. It is unclear if this limitation is indicating that the cells must be differentiated with PMA, or either PMA or 1,25-dihydroxyvitamin D3.

Claim 12 contains the limitations “a three-dimensional in vitro alveolar lung model as defined in claim 1, in the form of a culture well equipped with a porous membrane having pores comprised between 2 and 10 pm, said epithelial cells and said macrophages being present at the apical side of the membrane, and said endothelial cells and said dendritic-like cells being present at the basal side of the membrane, said endothelial cells and said dendritic-like cells being immerged in the co-culture medium”. Claim 1 requires a “a culture well equipped with a porous membrane” and “said epithelial cells and said macrophages being present in the apical compartment, and said endothelial cells and said dendritic-like cells being present in the basolateral compartment and immerge in the culture medium”. It is unclear if claim 12 is requiring a second, additional culture well component beyond that recited in claim 1. For examination purposes claim 12 is interpreted as: 
“A process for determining and/or predicting the sensitizing effects, and/or the irritation potential or toxicity[[,]] of an inhalable product[[s]] on the alveolar barrier of lungs, comprising: 
A) a step of exposing by pulverizing and nebulizing the inhalable product wherein the porous membrane having pores comprised between 2 and 10 µmand wherein exposing leads to activation of the dendritic-like cells, and
B) a step of co-culturing said activated dendritic-like cells with a T lymphoblast cell line.
Response to Arguments
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Applicant argues that one of ordinary skill in the art would understand that dendritic cells must have the possibility of migrating from the basolateral to the apical compartment (Response p7-8). 
In response, applicant’s are claiming an apparatus not a method. The possibility of migration is not a structural feature of the apparatus; the structural feature allowing for migration is the pore size of the membrane. As noted in the rejection above, it is unclear if the presence of dendritic cells on both the apical and the basolateral sides of the membrane is a requirement of the apparatus. In other words, could the present claims be infringed if the dendritic cells are present in the basolateral compartment? Or must the dendritic cells be present in both the basolateral and the apical compartments for infringement to occur?  
Applicant argues that amended claim 12 clarifies that the claim does not require a second or additional culture well component beyond that recited in claim 1 (Response p7). 
As stated in MPEP § 2143.03 all words in a claim must be considered. Claim 12 repeats certain limitations which are already present in claim 1. As these limitations must be considered, it is unclear whether if claim 12 is requiring a second, additional culture well component beyond that recited in claim 1. The present amendments do not clarify the distinction as argued. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632